Citation Nr: 0522886	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  03-11 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative changes, right knee.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disorder.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from August 1979 to July 1983, 
and from July 1983 to November 1987. 

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The Board previously denied these 
claims in August 1994.  The veteran testified in support of 
these claims at a hearing held at the RO before the Board in 
February 2005. 

Below, the Board reopens and REMANDS the claim of entitlement 
to service connection for degenerative changes, right knee, 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  AMC will notify the veteran and his 
representative if they are required to take further action 
with regard to this claim.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim to reopen a claim of entitlement to 
service connection for a left knee disorder.  

2.  The Board denied the veteran entitlement to service 
connection for a bilateral knee disorder in a decision dated 
August 1994.

3.  The Board notified the veteran of the August 1994 
decision and of his appellate rights with regard to the 
decision, but the veteran did not appeal the decision or seek 
reconsideration thereof.

4.  The evidence received since August 1994 was not 
previously submitted to agency decisionmakers, is neither 
cumulative, nor redundant, by itself or when considered with 
the previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim of entitlement to 
service connection for degenerative changes, right knee, and 
raises a reasonable possibility of substantiating that claim.  

5.  The evidence received since August 1994 was not 
previously submitted to agency decisionmakers and is neither 
cumulative, nor redundant, but by itself or when considered 
with the previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim of 
entitlement to service connection for a left knee disorder, 
and does not raise a reasonable possibility of substantiating 
that claim.  


CONCLUSIONS OF LAW

1.  The August 1994 decision, in which the Board denied 
entitlement to service connection for a bilateral knee 
disorder, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. § 3.104, 20.302, 20.1103 (1994).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for degenerative 
changes, right knee.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2004).

3.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a left 
knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  With regard to the veteran's claim to 
reopen the claim of entitlement to service connection for 
degenerative changes, right knee, VA has not strictly 
complied with the assistance provisions of the VCAA.  
However, the veteran is not prejudiced as a result of the 
Board's decision to proceed in adjudicating that claim given 
the favorable disposition of the decision.  As explained 
below, with regard to the veteran's claim to reopen the claim 
of entitlement to service connection for a left knee 
disorder, VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating that claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice by 
letter dated in June 2002, before denying the veteran's claim 
to reopen the claim of entitlement to service connection for 
a left knee disorder in a rating decision dated July 2002.  
The timing of such notice thus reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II. 

The content of this notice letter considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

In the June 2002 notice letter, the RO acknowledged the 
veteran's claim to reopen, informed him of the evidence 
necessary to support that claim and VA's duty to assist, and 
indicated that it was developing his claim pursuant to that 
duty.  The RO noted that it would make reasonable efforts to 
help the veteran get evidence necessary to support his claim, 
including medical records, employment records, and records 
from other federal agencies, provided he identified the 
sources of that evidence.  The RO also noted that it remained 
the veteran's responsibility to ensure the RO's receipt of 
all pertinent evidence.  The RO identified all pertinent 
evidence that was already in the claims file and noted what 
the veteran could expect from VA and what VA expected from 
the veteran.  The RO indicated that if the veteran wished the 
RO to obtain private medical records on his behalf, he should 
sign the enclosed forms authorizing their release.  The RO 
advised the veteran to send any other pertinent evidence or 
information directly to the RO.  The RO further advised the 
veteran to let the RO know immediately if there was no such 
evidence to submit.   

Moreover, in letters dated April 2002, September 2003 and 
October 2003, a rating decision dated July 2002, a statement 
of the case issued in May 2003, and a supplemental statement 
of the case issued in February 2004, the RO provided the 
veteran some of the same information furnished in the June 
2002 notice letter, noted that it had requested, but not 
received, records from William Bugbee, M.D., asked the 
veteran to ensure VA's receipt of these records,  explained 
the reasons for which the RO denied his claim to reopen, 
noted the evidence it had considered in denying that claim 
and the evidence still needed to substantiate that claim, and 
furnished the veteran the provisions pertinent to that claim, 
including those governing VA's duties to notify and assist.  

B.  Duty to Assist

The RO also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim to reopen 
a claim of entitlement to service connection for a left knee 
disorder.  38 U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  
Specifically, the RO secured and associated with the claims 
file the evidence the veteran identified as being pertinent 
to his claim, including service medical records from his 
first period of active service and VA and private treatment 
records.  The RO did not conduct medical inquiry in an effort 
to substantiate this particular claim, however, because, as 
explained in greater detail below, it did not receive 
evidence sufficient to reopen the claim.  There was thus no 
reason to obtain a medical opinion addressing the merits of 
the veteran's assertion that he has a left knee disorder that 
is related to his period of active service.  

In a VA Form 646 (Statement of Accredited Representative in 
Appealed Case) dated April 2004, the veteran's representative 
rested this appeal based on the evidence of record.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard, 4 Vet. App. at 
393-94 (1993) (holding that when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby); Mayfield v. Nicholson, 19 Vet. App. 103. 115 (2005) 
(holding that an error, whether procedural or substantive, is 
prejudicial "when the error affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'" (quoting McDonough Power Equip., Inc. v. 
Greenwood, 464 U.S. 548, 553 (1984))).  Given that VA has 
done everything reasonably possible to notify and assist the 
veteran with regard to his claim to reopen the claim of 
entitlement to service connection for a left knee disorder, 
the Board deems the record ready for appellate review.   

II.  Analysis of Claims

VA previously denied the veteran's claims of entitlement to 
service connection for right and left knee disorders.  
Specifically, in rating and Hearing Officer decisions dated 
July 1990, August 1992 and March 1993, the RO denied the 
veteran entitlement to service connection for a bilateral 
knee disorder.  The veteran appealed the RO's August 1992 
decision to the Board, and in a decision dated August 1994, 
the Board affirmed the RO's denial.  In so doing, the Board 
considered: the veteran's service medical records from his 
second period of service, which are completely negative for 
any finding of treatment for a knee injury; a report of a VA 
examination conducted in January1988 and a VA treatment 
record dated September 1989, which do not mention the 
veteran's left knees; VA treatment records dated from 1990 to 
1002, which show treatment for left knee complaints; the 
veteran's written and oral statements, including those made 
for treatment purposes, which claim knee trauma in 1986 and 
link knee problems to service; and a written statement from a 
service comrade, Sgt. C. L. Hutchinson, which indicate that, 
in March or April 1987, the veteran was taking a combative 
individual into custody when the individual put the veteran 
in a figure four leg lock, subsequently causing the veteran 
knee pain and swelling.  

Based on this evidence, the Board found that any knee injury 
sustained during the veteran's service was acute, transitory, 
and resolved without residuals.  The Board then concluded 
that the veteran did not incur or aggravate a bilateral knee 
disability as a result of his active military service.  The 
Board notified the veteran of the August 1994 decision and of 
his appellate rights with regard to the decision.

When the Board disallows a claim, the disallowance becomes 
final unless the Chairman determines that reconsideration is 
warranted, or another exception to finality applies.  38 
U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 
(2004).  The veteran in this case did not file a motion for 
reconsideration of the Board's August 1994 decision, nor did 
he appeal the decision to the Court.  The Board's August 1994 
decision is thus final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 3.104, 20.302, 20.1103 (1994).

The veteran attempted to reopen his claim for service 
connection for a bilateral knee disability by written 
statement received in March 2002.  A claim that is the 
subject of a prior final denial may be reopened if new and 
material evidence is received with respect to that claim.  
Once a claim is reopened, the adjudicator must review it on a 
de novo basis, with consideration given to all of the 
evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996).  For claims filed prior to 
August 29, 2001, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000).

For claims filed on or after August 29, 2001, as is the case 
here, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2004)).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In this case, the evidence that has been associated with the 
claims file since the Board's August 1994 decision includes: 
service medical records from the veteran's first period of 
active service; VA and private treatment records dated from 
2001 to 2003; written statements of the veteran and his 
representative; and a transcript of the veteran's hearing 
testimony presented to the Board in February 2005.  



A.  Right Knee

With the exception of some of the veteran's written 
statements and hearing testimony, which essentially restate 
assertions made prior to the Board's August 1994 decision, 
the Board finds the evidence that has been submitted since 
August 1994 new.  Such evidence was not previously submitted 
to agency decisionmakers and is neither cumulative, nor 
redundant.  

The Board also finds this evidence material because by itself 
or when considered with the previous evidence of record, it 
relates to an unestablished fact necessary to substantiate 
the claim of entitlement to service connection for 
degenerative changes, right knee, and raises a reasonable 
possibility of substantiating that claim.  This evidence, 
specifically, the service medical records from the veteran's 
first period of active duty establish that the veteran 
received treatment for right knee complaints in service, in 
August 1980, and an examiner diagnosed a slight muscle 
strain.  The absence of this type of evidence formed, at 
least in part, the basis of the Board's previous denial of 
the veteran's claim.  As noted above, in its prior decision, 
the Board based its finding that any knee injury sustained 
during the veteran's service was acute, transitory, and 
resolved without residuals on statements of the veteran and a 
fellow comrade and the absence of evidence of in-service knee 
treatment.  The newly submitted evidence establishes in-
service knee treatment, as alleged, and as such must be 
considered material.    

Having determined that new and material evidence has been 
received, the Board may reopen the veteran's previously 
denied claim of entitlement to service connection for 
degenerative changes, right knee.  The Board may not, 
however, decide this claim on its merits, because, as 
explained below, VA has not yet satisfied its duty to assist 
the veteran in the development of this reopened claim under 
the VCAA.  A VA examination is necessary prior to considering 
his claim of service connection for degenerative changes, 
right knee. 



B.  Left Knee

The recently submitted lay documents of record, including the 
veteran's and his representative's written statements and the 
veteran's hearing testimony, reflect a belief that the 
veteran first injured his left knee during his second period 
of active service, in 1986 or 1987, when, as a military 
police officer, he apprehended an individual.  This 
individual allegedly put the veteran in a figure four lock 
for three hours, after which the veteran's left knee became 
swollen and began to hurt.  The veteran's current left knee 
disability allegedly developed as a result of this incident.

The recently submitted medical documents of record, including 
service medical records from the veteran's first period of 
active duty and VA and private treatment records, show no in-
service treatment for left knee complaints, but continued 
post-service treatment for such complaints.

With the exception of some of the veteran's written 
statements and hearing testimony, which essentially restate 
assertions made prior to the Board's August 1994 decision, 
the Board finds the evidence that has been submitted since 
August 1994 new.  Such evidence was not previously submitted 
to agency decisionmakers and is neither cumulative, nor 
redundant.  

The Board does not find that this evidence is material.  By 
itself or when considered with the previous evidence of 
record, it does not relate to an unestablished fact necessary 
to substantiate the claim.  It also does not raise a 
reasonable possibility of substantiating the claim.  As 
previously indicated, the medical evidence shows continued 
complaints of, and treatment for, left knee pain, evidence 
that was previously of record and upon which the Board, in 
part, based its August 1994 denial of the veteran's claim.  
As well, and as previously indicated, the lay evidence 
reiterates the assertion that the veteran's left knee 
problems initially manifested in service.  The Board was 
aware of this assertion in August 1994, when it previously 
denied the veteran's claim. 

Having determined that new and material evidence has not been 
received, the Board may not reopen and decide on its merits 
the claim of entitlement to service connection for a left 
knee disorder.  Rather, the claim must be denied.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for degenerative changes, 
right knee, is reopened, and to this extent only, granted.

New and material evidence not having been received, the claim 
of entitlement to service connection for a left knee disorder 
is denied.


REMAND

The veteran claims that he is entitled to service connection 
for degenerative changes of the right knee.  Additional 
action by AMC is necessary before the Board can decide this 
claim.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the information needed to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to that claim.  With regard to 
this particular claim, VA has not yet satisfied its duty to 
assist.

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In this case, an 
examination is necessary.  

The veteran asserts that his duties in service caused him to 
develop his current right knee disability.  More 
specifically, he asserts that during his first period of 
active service, from 1981 to 1983, his duties required him to 
crawl around the ship 
on I-beams and engines and work down in the pit and other 
small areas, which hurt his right knee.  Allegedly, during 
his second period of active service, his duties as a military 
police officer required him to apprehend an individual.  This 
individual allegedly put the veteran in a figure four lock 
for three hours, after which the veteran's knees hurt.  The 
veteran's service and post-service medical records support, 
in part, the veteran's assertion by showing in-service 
treatment for right knee complaints and post-service 
treatment for, and a diagnosis of, a right knee disorder.  To 
date, VA has not obtained a medical opinion regarding whether 
this right knee disorder is related to the documented in-
service right knee complaints.  Such an opinion is needed 
before the Board can decide the veteran's right knee claim.  

This case is REMANDED for the following action:

1.  AMC should arrange for the veteran to 
be afforded a VA examination for the 
purpose of determining the etiology of 
any right knee disorder shown to exist.  
AMC should forward the claims file to the 
examiner for review of pertinent 
documents therein.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) indicate whether the veteran has 
a right knee disorder, including 
degenerative disease, if 
appropriate; and if so

b) opine whether such a disorder is 
at least as likely as not (50 
percent or greater likelihood) 
related to the veteran's period of 
active service, including the 
documented in-service complaint of 
right knee pain; and

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

2.  Once the above development is 
completed, AMC should readjudicate the 
veteran's right knee claim based on a 
consideration of all of the evidence of 
record.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


